Citation Nr: 0500008	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  99-15 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1971 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in New York, New York.  The January 1999 rating decision 
denied the claim for entitlement to an increased 
(compensable) rating for a right shoulder disability.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and has made reasonable 
efforts to develop such evidence.  

2.  The right shoulder disability is manifested by subjective 
complaints of pain, cracking, and locking.  

3.  On the most recent VA examination, dated in July 2002, 
range of motion findings for the right shoulder were as 
follows: forward flexion was from 0 to 180 degrees; abduction 
was from 0 to 180 degrees; external rotation was from 0 to 90 
degrees; and internal rotation was from 0 to 45 degrees.  


CONCLUSION OF LAW

The criteria for entitlement to an increased (compensable) 
disability rating for a right shoulder disability have not 
been met.  See 8 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with sections 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159, because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The RO's rating decision, dated in January 1999, was issued 
before the enactment of VCAA.  In January 1998, the veteran 
maintained that the service-connected right shoulder 
disability increased in severity.  The veteran underwent a VA 
examination in January 1998 to determine the nature and 
extent of the disability.  By rating decision, dated in 
January 1999, the RO continued the noncompensable rating for 
the right shoulder disability.  

In February 1999, the veteran was properly notified of the 
RO's decision.  Thereafter, he filed a timely Notice of 
Disagreement.  A Statement of the Case was issued in July 
1999.  In February 2001, the RO sent the veteran 
correspondence regarding the appeal process.  A Supplemental 
Statement of the Case was issued in January 2003.  By 
correspondence, dated in February 2003, the veteran was 
informed of the general requirements of VCAA and VA's duty to 
assist.  In April 2003, the RO informed the veteran of the 
requirements of VCAA, as it specifically pertained to the 
right shoulder disability.  Thereafter, in August 2003, the 
veteran was issued another Supplemental Statement of the 
Case.  

The Board concludes that the discussions, as contained in the 
July 1999 Statement of the Case; the February 2001 
correspondence pertaining to the appeal process; the February 
2003 and April 2003 correspondence pertaining to the 
requirements of VCAA; and the August 2003 Supplemental 
Statement of the Case have provided the veteran with the 
appropriate law and regulations.  

Factual Background

In June 1972, the RO granted service connection for a right 
shoulder injury (claimed as bursitis) and assigned a 
noncompensable disability rating, effective March 1972.  

The veteran received a significant amount of treatment from 
the Brooklyn VA Medical Center (VAMC).  A May 1995 VA medical 
certificate shows that the veteran complained of right 
shoulder pain.  He had decreased range of motion in the right 
shoulder, as well as crepitus.  

In May 1995, a VA radiology report showed a clinical history 
of pain and limitation of motion of the right shoulder.  
There were no findings of fracture or dislocation; there were 
no findings of bony pathology; the soft tissue was within 
normal limits; and there were no findings of joint effusion.  

The December 1995 VA treatment record indicated that the 
veteran had right shoulder pain.  Objective medical findings 
showed good strength and impingement.  

In January 1996, the veteran complained of pain in the right 
shoulder.  He said he heard cracking in the shoulder when he 
lifted his arm.  The ranges of motion findings were as 
follows: extension was to 45 degrees and internal rotation 
was to 45 degrees, both of which were noted as being within 
normal limits.  Passive and active range of motion was deemed 
within normal limits in all planes.  The muscle strength in 
the upper extremities was also within normal limits.  As far 
as the veteran's activities of daily living were concerned, 
he was independent in all activities of daily living.  The 
diagnosis was right shoulder impingement.  

Several VA outpatient treatment records indicate that the 
veteran attended kinetic occupational therapy sessions for 
the right shoulder disability.  A February 1996 treatment 
record showed a diagnosis for right shoulder impingement.  He 
was treated with medication for the right shoulder pain.  

On VA examination, dated in January 1998, the veteran related 
that he had been employed with the United States Postal 
Service for 20 years.  There were no complaints of heat, 
redness, swelling, or weakness.  The veteran related that he 
experienced pain, locking, and crackling.  

The veteran was treated with ultrasound, pain pills, and 
cortisone injections.  Precipitating factors included lifting 
100 pounds, and alleviating factors included rest.  The 
veteran did not use crutches, a brace, a cane, or corrective 
shoes.  There were no operations performed on the veteran's 
right shoulder.

On physical examination, there was no pain in the shoulder 
joints on motion; however, there were findings of cracking.  
There were no surgical scars of the right shoulder, and there 
was no atrophy of the muscles of the right shoulder.  

The range of motion findings for the right shoulder were as 
follows: forward flexion from 0 to 180 degrees; abduction 
from 0 to 180 degrees; external rotation from 0 to 90 
degrees; and internal rotation from 0 to 90 degrees.  The 
veteran stated that he experienced pain at the extreme degree 
of internal rotation.  The diagnosis noted a normal 
examination of both shoulders.  

The January 1998 VA radiology report revealed a normal 
examination of the right shoulder.  There were no findings of 
lytic or blastic lesions; there were no fractures or 
dislocations; and there were no findings of soft tissue 
abnormality.  

The VA Radiology Report, dated in February 1998, showed a 
clinical history of pain and crepitation of the shoulder.  
Summarily, evaluation of the supraspinatus muscle and tendon 
revealed mild increased signal seen within the posterior and 
anterior supraspinatus tendon.  There was no evidence of 
retraction of the musculotendinous junction; and there was no 
evidence of subacromial or subdeltoid fluid.  Evaluation of 
the infraspinatus muscle and tendon showed findings 
indicative of a intrasubstance tear.  There were no findings 
of retraction of the musculotendinous junction, and there was 
no evidence of subacromial or subdeltoid fluid.  

The subscapularis muscle and tendon were unremarkable.  The 
visualized labra were unremarkable.  There was fluid seen 
circumferentially around the biceps tendon, which may be 
indicative of biceps tendinitis.  

Evaluation of the osseous structures did not reveal any 
fractures, dislocations, bone bruises, or bone edema.  There 
were cystic changes seen within the anterior humeral head, 
and Type II acromion was noted.  With respect to the soft 
tissues, there was minimal joint fluid noted.  The visualized 
soft tissue was otherwise unremarkable.  

The report noted that there was increased signal seen within 
the subacromial subdeltoid bursa anteriorly which may have 
been indicative of bursitis.  

A VA radiology report, dated in March 1998, showed associated 
cystic and degenerative changes seen within the region of the 
greater tuberosity in this location, which may have been 
degenerative in nature.  There was no evidence of an acute 
tear of the supraspinatus tendon; there was no evidence of 
subacromial or subdeltoid fluid; the subdeltoid flatline was 
well-preserved; and there was no evidence of retraction of 
the muscultotendinous junction.  The remainder of the VA 
radiology report included findings already stated in the 
previous radiological reports, namely, that an examination of 
the right shoulder was normal.  

A December 1998 VA progress note, reported that the veteran 
had subjective complaints of right shoulder pain, for which 
he was treated with a cortisone injection.  The veteran also 
complained of a clicking noise in the right shoulder and arm.  
The range of motion findings indicated that he had lateral 
range of motion.  

In July 2001,VA treatment records show that the veteran was 
admitted to the emergency room with complaints of occasional 
locking and clicking of the shoulder.  There were no 
complaints of a significant decrease in the range of motion.  
The locking lasted for up to 10 minutes, and he experienced 
moderate pain.  On examination of the shoulders, minimal 
degenerative changes at the acromioclavicular joint were 
present.  The objective findings indicated that the range of 
motion for the right shoulder was within normal limits.  The 
veteran experienced mild pain over the anterior regions, with 
extreme hypertension.  There were no findings of crepitus; 
there were no findings of clavicle or periclavicular 
tenderness.  The upper limb deep tendon reflexes were within 
normal limits.  The impression was bilateral degenerative 
joint disease of the shoulders.  

In August 2001, treatment records show that the veteran had 
complaints of shoulder pain and occasional locking and 
clicking.  He did not complain of significant decreased range 
of motion.  On physical examination for the shoulders, the 
veteran had full range of motion, with minimal pain at mid-
arch.  

On VA examination, dated in July 2002, the veteran complained 
of pain, weakness, and a little stiffness of the shoulders.  
He related that exercise helped his right shoulder 
disability.  Forward flexion was from 0 to 180 degrees.  
Abduction was from 0 to 180 degrees.  External rotation was 
from 0 to 90 degrees.  Internal rotation for the right 
shoulder was from 0 to 45 degrees.  The impression was mild 
degenerative arthritis of the right acromial clavicular 
joint.  


Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  (38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).  

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Normal 
ranges of upper extremity motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5200. 

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202. 

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The U.S. Court of Appeals for Veterans Claims 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Analysis

The right shoulder disability is currently rated as 
noncompensable under Diagnostic Code 5201.  Upon review of 
the medical evidence of record, the Board concludes that the 
veteran's right shoulder disability does not warrant a 
compensable disability rating under any of the applicable 
Diagnostic Codes.   

In January 1996, a VA progress note indicated that the 
veteran complained of pain in the right shoulder; however, 
passive and active range of motion was characterized as being 
within normal limits.  

The January 1998 VA examination showed that the veteran had 
subjective complaints of pain, locking, and cracking.  The 
range of motion findings for the right shoulder was within 
normal limits.  

On VA examination, dated in July 2002, the veteran had full 
range of motion on forward flexion and abduction.  The 
veteran also had full range of motion on external rotation of 
the right shoulder.  The range of motion findings for 
internal rotation was from 0 to 45 degrees.  

The medical evidence of record clearly shows that the veteran 
does not experience any limitation of motion.  In fact, it 
has been repeatedly stated that his range of motion of the 
right shoulder is normal.  As stated above, a compensable 
rating under Diagnostic Code 5201 is warranted where there 
exists limitation of motion of the arm at the shoulder level.  
In the veteran's case, the required findings are absent from 
the record.  Therefore, a compensable rating for the right 
shoulder disability cannot be assigned.  Even with due 
consideration of 38 C.F.R. § 4.40 and 4.59 and DeLuca, the 
Board finds that the veteran's left shoulder disability is 
properly rated as noncompensable.

The veteran does not have ankylosis of the scapulohumeral 
joint or impairment of the humerus including malunion of the 
humerus, recurrent dislocations of the scapulohumeral joint, 
fibrous union of the humerus, nonunion (false flail joint) of 
the humerus, or loss of head of (flail shoulder) the humerus.  
As such, the veteran is not entitled to a higher rating under 
Diagnostic Codes 5200 or 5202.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200 and 5202.

Finally, the veteran does not demonstrate malunion or 
nonunion of the clavicle or scapula, or dislocation of the 
clavicle or scapula.  As such, the veteran is not entitled to 
a higher rating under Diagnostic Code 5203.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

The veteran is competent to assert that his disability is 
worse or entitled to a higher evaluation.  However, in regard 
to the shoulder, the Board finds that the medical evidence is 
far more probative of the degree of impairment than his 
unsupported lay statements.  In sum, the Board concludes that 
neither actual limitation of motion nor his functional 
impairment due to any factor, including pain, weakness, 
weakness due to excess fatigability limits function below the 
shoulder level.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claim for entitlement to a 
compensable disability rating for the right shoulder 
disability.  

Lastly, at the time of the July 2002 VA examination, the 
record indicates that the veteran was employed with the 
United States Postal Service for 20 years, and still held 
employment.  The evidence received after the examination did 
not show marked interference with his employment, or that the 
right shoulder disability in the past, or now, requires 
frequent periods of hospitalization, rendering impractical 
the use of the regular schedular standards.  Therefore, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  


ORDER

Entitlement to an increased (compensable) rating for a right 
shoulder disability is denied.  



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


